In an action to recover a balance due under a contract for the sale of goods, in which a judgment had been entered “ dismissing the action with prejudice,” the defendant appeals from a later judgment of the Supreme Court, Rockland County, entered January 24, 1964, which: (a) in effect, granted plaintiff’s motion to resettle the original judgment so as to strike therefrom the phrase “with prejudice” and to substitute therefor the phrase “without prejudice;” and (to) which resettled the original judgment accordingly. Resettled judgment reversed, with $10 costs and disbursements; plaintiff’s motion to resettle denied; and original judgment directed to be reinstated. In our opinion, the resettlement herein changed the judgment in a matter of substance, and the Special Term had no revisory power over the judgment to effect such a change (see Herpe v. Herpe, 225 N. Y. 323). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.